UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [X] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended September 30, 2013 or [ ] Transition Report Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934. For the transition period from to Commission File Number: 0-26330 ASTEA INTERNATIONAL INC. (Exact name of registrant as specified in its charter) Delaware 23-2119058 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 240 Gibraltar Road, Horsham,PA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (215) 682-2500 N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer”, “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange act. Large Accelerated filer Accelerated Filer Non-accelerated Filer Smaller Reporting Company X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes NoX As of November 11, 2013, 3,587,299 shares of the registrant’s Common Stock, par value $.01 per share, were outstanding. 1 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY REPORT INDEX Page No. Facing Sheet 1 Index 2 PART I - FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets 3 Consolidated Statements of Operations (unaudited) 4 Consolidated Statements of Comprehensive Loss (unaudited) 5 Consolidated Statements of Stockholders’ Equity (unaudited) 6 Consolidated Statements of Cash Flows (unaudited) 7 Notes to Unaudited Consolidated Financial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosure About Market Risk 24 Item 4. Controls and Procedures 25 PART II - OTHER INFORMATION Item 1A. Risk Factors 25 Item 6. Exhibits 26 Signatures 27 2 PART I - FINANCIAL INFORMATION Item 1.CONSOLIDATED FINANCIAL STATEMENTS ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ Investments available for sale Receivables, net of allowance of $117,000 (unaudited) and $138,000, respectively Prepaid expenses and other Total current assets Property and equipment, net Intangibles, net Capitalized software, net Goodwill Restricted cash Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable and accrued expenses $ $ Deferred revenues Total current liabilities Long-term liabilities: Line of credit from director/ officer - Deferred tax liability Total long-term liabilities Commitment and contingencies Stockholders’ equity: Convertible redeemable preferred stock, $.01 par value, shares authorized 5,000,000; issued and outstanding 826,000 Common stock $.01 par value, 25,000,000 shares authorized; issued 3,629,000; outstanding 3,591,000 Additional paid-in-capital Accumulated deficit, including accumulated comprehensive loss of of $2,126,000 and$319,000 (27,869,000 ) (25,743,000 ) Less:treasury stock at cost, 42,000 shares (208,000 ) (208,000 ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 3 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Nine Months Ended September 30, Ended September 30, Revenues: Software license fees $ Services and maintenance Total revenues Costs of revenues: Cost of software license fees Cost of services and maintenance Total cost ofrevenues Gross profit Operating Expenses: Product development Sales and marketing General and administrative Restructuring - - Total operating expenses Loss from operations ) Net interest(expense) income ) ) Loss before income taxes ) Income tax expense Net loss ) Preferred dividend Net loss available to common stockholders $ ) $ ) $ ) $ ) Net loss $ ) $ ) $ ) $ ) Basic and diluted loss per share available to common stockholders $ ) $ ) $ ) $ ) Weighted average shares outstandingused in computing basic and diluted loss per common share See accompanying notes to the consolidated financial statements. 4 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Net loss $ ) $ ) $ ) $ ) Other comprehensive loss: Foreign currency translation adjustment (42,000 ) (1,000 ) (70,000 ) (58,000 ) Change in unrealized (loss) gain on available for sale investments (3,000 ) (2,000 ) Comprehensive loss $ ) $ ) $ ) $ ) See accompanying notes to the consolidated financial statements. 5 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY (Unaudited) Nine Year Months Ended Ended September 30, 2013 December 31, (Unaudited) Convertible redeemable preferred stock Balance, beginning and end of period $ $ Common stock Balance, beginning and end of period Additional paid-in capital Balance, beginning of period Exercise of stock options - Dividends paid (225,000 ) (300,000 ) Stock based compensation Balance, end of period Accumulated deficit Balance, beginning of period (25,743,000 ) (25,424,000 ) Comprehensive loss (2,126,000 ) (319,000 ) Balance, end of period (27,869,000 ) (25,743,000 ) Treasury stock, at cost Balance, beginning and end of period (208,000 ) (208,000 ) Total stockholders’ equity $ $ See accompanying notes to the consolidated financial statements. 6 ASTEA INTERNATIONAL INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in ) provided by operating activities: Depreciation and amortization (Increase)decrease in allowance for doubtful accounts ) Stock-based compensation Deferred income tax Changes in operating assets and liabilities: Receivables Prepaid expenses and other ) ) Accounts payable and accrued expenses ) Deferred revenues ) ) Other assets Net cash(used in)provided by operating activities ) Cash flows from investing activities: Sale of short term investments Purchases of property and equipment ) ) Capitalized software development costs ) ) Increasein restricted cash ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from exercise of stock options - Dividend payments on preferred stock ) ) Proceeds from line of credit - Deferred financing costs ) - Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ See accompanying notes to the consolidated financial statements. 7 Item 1.CONSOLIDATED FINANCIAL STATEMENTS (Continued) ASTEA INTERNATIONAL INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1.BASIS OF PRESENTATION The consolidated financial statements at September 30, 2013 and for the nine month periods ended September 30, 2013 and 2012 of Astea International Inc. and subsidiaries (“Astea” or the "Company") are unaudited and reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair presentation of the financial position and operating results for the interim periods.The following unaudited financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and note disclosures normally included in annual financial statements prepared in accordance with generally accepted accounting principles have been omitted pursuant to the rules and regulations of the SEC for quarterly reports on Form 10-Q.It is suggested that these financial statements be read in conjunction with the financial statements and the notes thereto, included in the Company’s latest annual report (Form 10-K) and our Form 10-Q’s for the quarters ended March 31, 2012, June 30, 2012, September 30, 2012, March 31, 2013 and June 30, 2013. The interim financial information presented is not necessarily indicative of results expected for the entire year ending December 31, 2013. Operating Matters and Liquidity At September 30, 2013, the Company had a working capital ratio of .67:1, with cashand investments available for sale of $963,000.The Company believes that it has sufficient cash to meet its anticipated operating cash needs for at least the next 12 months. However,projections of future cash needs and cash flows are subject to substantial uncertainty. We continually evaluate our operating cash flows which can vary subject to the actual timing of expected new sales compared to our expectations of those sales and are sensitive to many factors, including changes in working capital and our net (loss) income.The Company has projected revenues for the remainder of2013 and into 2014 that will provide sufficient funds to sustain its continuing operations. However, due tounanticipated delays in the signing of certain license agreements and the cash flow timing impact of the Company’s planned conversion to a subscription-based software delivery model it was determined that the Company needed additional liquidity in the near term and as a result entered into a line of credit (Note 6) for $2,000,000 with the CEO. As of September 30, 2013 the Company had borrowed $1,800,000 against the line of credit. In addition, in order to improve efficiencies and eliminate certain costs, the Company developed a restructuring plan to improve cash flows and improve profitability in the future. The plan was announced in June 2013 (Note 7).The Company does not plan any significant capital expenditures during the fourth quarter of 2013 or the first quarter of 2014.In addition, it does not anticipate that its operations or financial condition will be affected materially by inflation. 2. RECENTLY ADOPTED ACCOUNTING GUIDANCE In February 2013, the Financial Accounting Standards Board (“FASB”) issued guidance on disclosure requirements for items reclassified out of Accumulated Other Comprehensive Income (AOCI). This new guidance requires entities to present (either on the face of the income statement or in the notes) the effects on the line items of the income statement for amounts reclassified out of AOCI. The new guidance was effective for us beginning January1, 2013. Other than requiring additional disclosures, this did not have material impacts on our financial statements. 3.FAIR VALUE OF FINANCIAL INSTRUMENTS The Company defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. The Company accounts for certain assets and liabilities at fair value.The hierarchy below lists three levels of fair value based on the extent to which inputs in measuring fair value are observable in the market.We categorize each of our fair value measurements in one of these three levels based on the lowest level input that is significant to the fair value measurement in its entirety.These levels are: 1. Level 1 - Valuations based on quoted prices in active markets for identical assets that the Company has the ability to access. 2. Level 2 - Valuations based on inputs on other than quoted prices included within Level 1, for which all significant inputs are observable, either directly or indirectly. 3. Level 3 - Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The inputs reflect the Company’s assumptions about the assumptions a market participant would use in pricing the asset. 8 The carrying amounts of cash and cash equivalents, trade accounts receivable, other assets, trade accounts payable and accrued expenses at face value approximate fair value because of the short maturity of these instruments. Investments classified as available for sale are measured using quoted market prices multiplied by the quantity held where quoted market prices were available. Investments are considered to be impaired when a decline in fair value is judged to be other-than-temporary. Fair value is calculated based on publicly available market information or other estimates determined by management. We employ a systematic methodology on a quarterly basis that considers available quantitative and qualitative evidence in evaluating potential impairment of our investments. If the cost of an investment exceeds its fair value, we evaluate, among other factors, general market conditions, credit quality, the duration and extent to which the fair value is less than cost, and for equity securities, our intent and ability to hold, or plans to sell, the investment. For fixed income securities, we also evaluate whether we have plans to sell the security or it is more likely than not that we will be required to sell the security before recovery. We also consider specific adverse conditions related to the financial health of and business outlook for the investee, including industry and sector performance, changes in technology, and operational and financing cash flow factors. Once a decline in fair value is determined to be other-than-temporary, an impairment charge is recorded to other income (expense) and a new cost basis in the investment is established. The fair value of goodwill is determined by estimating the expected present value of future cash flows without reference to observable market transactions. 4. CONCENTRATION OF CREDIT RISK Financial instruments, which potentially subject the Company to credit risk, consist of cash equivalents and accounts receivable.The Company’s policy is to limit the amount of credit exposure to any one financial institution.The Company places investments with financial institutions evaluated as being creditworthy, or investing in short-term money market positions which are exposed to minimal interest rate and credit risk.Cash balances are maintained with several banks.Certain operating accounts may exceed the Federal Deposit Insurance Corporation (FDIC) limits. The Company sells its products to customers involved in a variety of industries including information technology, medical devices and diagnostic systems, industrial controls and instrumentation and retail systems.While the Company does not require collateral from its customers, it does perform continuing credit evaluations of its customers’ financial condition. 5.INVESTMENTS AVAILABLE FOR SALE Investments that the Company designated as available-for-sale are reported at fair value, with unrealized gains and losses, net of tax, recorded in accumulated other comprehensive (loss) income.The Company bases the cost of the investment sold on the specific identification method.The available-for-sale investments consist of mutual funds.If an available-for-sale investment is other than temporarily impaired, the loss is charged to either earnings or stockholders’ equity depending on our intent and ability to retain the security until we recover the full cost basis and the extent of the loss attributable to the creditworthiness of the issuer. On September 30, 2013 and December31, 2012 the fair value for all of the Company’s investments was determined based upon quoted prices in active markets for identical assets (Level 1). 9 The carrying amount, gross unrealized holding gains, gross unrealized holding losses, and fair value of available-for-sale securities by major security type and class of security at September 30, 2013 and December 31, 2012 were as follows: Aggregate cost basis Gross unrealized holding gains Gross unrealized holding (losses) Aggregate fair value At September 30, 2013 Available-for-sale: Mutual Funds $ $ $
